Citation Nr: 1517188	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-39 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1999 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a low back disorder and assigned a 10 percent rating effective February 2, 2009.  The Veteran was notified of this rating decision in May 2009.  A February 2013 rating decision granted service connection for radiculopathy of the right and left lower extremities and assigned each extremity a 10 percent rating, effective June 7, 2010.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file provides an indication that the Veteran is in receipt of ongoing treatment for her low back disorder.  Treatment records dated since 2012 have not been associated with the claims file.  Thus, in light of the state of the record, the Board finds that the claim must be remanded to associate any outstanding pertinent treatment records with the claims file and to afford the Veteran a contemporaneous VA examination to assess the current severity of her back disorder and associated neurological impairments.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

The Veteran should be given an opportunity to identify any healthcare provider who treated her for the low back disorder.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private treatment records pertaining to her low back disorder and associated radiculopathy, to include treatment from Graybill Medical Group, Eastern Carolina Orthopaedic Clinic, and Atlantic Orthopedics.   Take appropriate measures to request copies of any outstanding records and associate the obtained records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession. 

2. Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of her back disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination before an appropriate physician to determine the nature, extent, frequency, and severity of her low back disorder and associated neurologic impairments.  

The examiner is to identify all lumbar spine orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the Veteran's pain-free motion.  

The examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should discuss the nature, extent, and severity of the Veteran's lower extremity radiculopathy.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

4.  Then, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and her representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




